DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1: The limitation: “a handle said handle” in line 3, should be changed to “a handle, said handle”
In claims 5 and 9: 
The limitations: “a handle said handle” in line 5, should be changed to “a handle, said handle”
The limitations: “said filter” in claim 7, should be changed to “said filter screen”
Appropriate correction is required. 

Notification regarding 35 USC § 112f
The following is a quotation of pre-AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “said engagement member being immovable secured to said rod” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “said engagement member” coupled with functional language “being immovable secured to said rod” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f: Par.009 cited: “….The engagement member includes a first lateral wing extending outward from the rod….”, Par.0010 cited: “…the engagement member includes a second lateral wing extending outward therefrom.….”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 3: the limitation "said at least one lateral wing member", as cited in lines 1-2, is indefinite because lack of antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US 20180064284 A1).
	Regarding claim 1, Ryan discloses 
A french press plunger rod assembly (apparatus 100, fig.1) comprising: 
a rod (plunger shaft 103, fig.1), said rod (plunger shaft 103) having a first end (top portion of plunger shaft 103) and a second end (bottom portion of plunger shaft 103); 
grip 124, fig.1), said handle (grip 124) being secured to said first end (top portion of plunger shaft 103) of said rod (plunger shaft 103); 
a filter screen (filter screen 118, fig.1), said filter screen (filter screen 118) being removably secured to said second end (bottom portion of plunger shaft 103) of said rod (plunger shaft 103); 
an engagement member (cross plate 114, figs.1 and 2), said engagement member (cross plate 114) being immovably secured to said rod (plunger shaft 103), said engagement member (cross plate 114) having at least one member (cross plate 114 has four branches extending outward from center, fig.2) extending outward therefrom; and 
wherein said engagement member (cross plate 114) provides a surface for a user to grasp during rotational movement of the filter screen (filter screen 118).

    PNG
    media_image1.png
    569
    415
    media_image1.png
    Greyscale


Regarding claim 2, Ryan discloses 
said engagement member (cross plate 114, figs.1 and 2) includes a central portion (center portion of cross plate 114), said central portion (center portion of cross plate 114) being surroundably mounted to said rod (plunger shaft 103) [center portion of cross plate 114 surrounds mounted to a plunger shaft 103, fig.1].

Regarding claim 3, Ryan discloses 
at least one lateral wing (impeller 117, figs.1 and 2) further includes a surface area, said surface area configured to receive a portion of a human hand or finger thereon [impeller 117 extending outward has a surface area to receive a portion of a human hand or finger thereon].

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 20180064284 A1) in view of Roberts (US 4482368).
Regarding claim 4, Ryan discloses substantially all the features as set forth in claim 3 above, including an engagement member but does not disclose it is manufactured from metal or plastic.
Roberts discloses an engagement member (wing nut 26, fig.2) is manufactured from metal or plastic [Abstract cited: “…The wing nut is provided with an inner threaded metal section which is molded within an outer plastic wing section ….”].

    PNG
    media_image2.png
    332
    291
    media_image2.png
    Greyscale

 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize an engagement member of Ryan, is manufactured from metal or plastic, as taught by Roberts, in order to prevent the loosening of the threaded connection (Robert, Abstract).

Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Sands (US 20150272378 A1) in view of Roberts (US 4482368).
Regarding claim 1, Sands discloses 
A french press plunger rod assembly (plunger and filtering unit, fig.2) comprising: 
a rod (rod 32, fig.2), said rod (rod 32) having a first end (top portion of rod 32) and a second end (bottom portion of rod 32); 
a handle (knob 34, fig.2), said handle (knob 34) being secured to said first end (top portion of rod 32) of said rod (rod 32); 
filter screen 54, fig.2), said filter screen (filter screen 54) being removably secured to said second end (bottom portion of rod 32) of said rod (rod 32); and
an engagement member (rod attachment member 44, fig.2), said engagement member (rod attachment member 44) being immovably secured to said rod (rod 32).
However, Sands does not discloses said engagement member having at least one member extending outward therefrom; and wherein said engagement member provides a surface for a user to grasp during rotational movement of the filter screen.

    PNG
    media_image3.png
    564
    265
    media_image3.png
    Greyscale

Roberts discloses an engagement member (wing nut 26, fig.2), said engagement member (wing nut 26) being immovably secured to said rod (bolt 21, fig.2), said engagement member (wing nut 26) having at least one member extending outward therefrom (wing 34, fig.2).

Regarding claim 2, Roberts discloses 
said engagement member (wing nut 26, fig.2) includes a central portion (metal nut section 29, fig.2), said central portion (metal nut section 29) being surroundably mounted to said rod (bolt 21, fig.2).

Regarding claim 3, Roberts discloses 
at least one lateral wing member (wing 34, fig.2) further includes a surface area, said surface area configured to receive a portion of a human hand or finger thereon.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Ryan’s invention, by including an engagement member having at least one member extending outward therefrom, said central portion being surroundably mounted to said rod, at least one lateral wing member further includes a surface area, said surface area configured to receive a portion of a human hand or finger thereon, as taught by Roberts, in order to provide a surface for a user to grasp during rotational movement of the filter screen.


Regarding claim 4, Roberts discloses 
an engagement member (wing nut 26, fig.2) is manufactured from metal or plastic [Abstract cited: “…The wing nut is provided with an inner threaded metal section which is molded within an outer plastic wing section ….”].

    PNG
    media_image2.png
    332
    291
    media_image2.png
    Greyscale

 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize an engagement member of Sands, is manufactured from metal or plastic, as taught by Roberts, in order to prevent the loosening of the threaded connection (Robert, Abstract).

Regarding claim 5, Sands discloses
A french press plunger rod assembly (plunger and filtering unit, fig.2) configured to be operably coupled with a french press coffee pot (container body 2, fig.2) comprising: 
a rod (rod 32, fig.2), said rod (rod 32) having a first end (top portion of rod 32) and a second end (bottom portion of rod 32);
knob 34, fig.2), said handle (knob 34) being secured to said first end (top portion of rod 32) of said rod (rod 32); 
a filter screen (filter screen 54, fig.2), said filter screen (filter screen 54) being removably secured to said second end (bottom portion of rod 32) of said rod (rod 32), said filter screen (filter screen 54) being annular in shape; and 
an engagement member (rod attachment member 44, fig.2), said engagement member (rod attachment member 44) being immovably secured to said rod (rod 32).

    PNG
    media_image3.png
    564
    265
    media_image3.png
    Greyscale

However, Sands does not disclose said engagement member having a central portion, said central portion being surroundably mounted to said rod, said central portion having a first lateral wing member integrally formed therewith, said first lateral wing member extending outward from said central portion, said first lateral wing member having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member, and said rod being manufactured from metal.
Robert discloses an engagement member (wing nut 26, fig.2), said engagement member (wing nut 26) being immovably secured to a rod (bolt 21, fig.2), said engagement member (wing nut 26) having a central portion (metal nut section 29, fig.2), said central portion (metal nut section 29) being surroundably mounted to said rod (bolt 21), said central portion (metal nut section 29) having a first lateral wing member (wing 34 on right, fig.2) integrally formed therewith, said first lateral wing member (wing 34) extending outward from said central portion (metal nut section 29), said first lateral wing member (wing 34) having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member (wing nut 26), and said rod (bolt 21) being manufactured from metal [Col.1, lines 63-64 cited: “….the fastening assembly includes a metal bolt….”]. 

    PNG
    media_image2.png
    332
    291
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Sands, with an engagement member having a central portion, said central portion being surroundably mounted to said rod, said central portion having a first lateral wing member integrally formed therewith, said first lateral wing member extending outward from said central portion, said first lateral wing member having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member, and said rod being manufactured from metal, as taught by Roberts, in order to prevent the loosening of the threaded connection (Robert, Abstract).

Regarding claim 6, Roberts discloses
a second lateral wing member (wing 34 on left, fig.2), said second lateral wing member (wing 34 on left) being integrally formed with said central portion (metal nut section 29), said second lateral wing member (wing 34 on left) extending outward from said central portion (metal nut section 29).

Regarding claim 7, Roberts discloses
said second lateral wing member (wing 34 on left, fig.2) is diametrically opposed to said first lateral wing member (wing 34 on right, fig.2).

Regarding claim 8, Roberts discloses
said second lateral wing member (wing 34 on left, fig.2) includes a surface area [wing 34 has a surface area, fig.2], wherein the surface area of the second lateral wing member (wing 34 on left) is configured to engage a portion of a human hand or finger.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Sands, by including a second lateral wing, as taught by Roberts, in order suitable for the user to grasp during rotational movement of the filter screen.

Regarding claim 9, Sands discloses
A french press plunger rod assembly (plunger and filtering unit, fig.2) configured to be operably coupled with a french press coffee pot (container body 2, fig.2) comprising: 
a rod (rod 32, fig.2), said rod (rod 32) having a first end (top portion of rod 32) and a second end (bottom portion of rod 32);
knob 34, fig.2), said handle (knob 34) being secured to said first end (top portion of rod 32) of said rod (rod 32); 
a filter screen (filter screen 54, fig.2), said filter screen (filter screen 54) being removably secured to said second end (bottom portion of rod 32) of said rod (rod 32), said filter screen (filter screen 54) being annular in shape; and 
an engagement member (rod attachment member 44, fig.2), said engagement member (rod attachment member 44) being immovably secured to said rod (rod 32).
 

    PNG
    media_image3.png
    564
    265
    media_image3.png
    Greyscale

However, Sands does not disclose said engagement member having a central portion, said central portion being surroundably mounted to said rod, said central portion having a first lateral wing member integrally formed therewith, said first lateral wing member extending outward from said central portion, said first lateral wing member having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member, said engagement member further including a second lateral wing member, said second lateral wing member being integrally formed with said central portion, said second lateral wing member extending outward from said central portion diametrically opposed to said first lateral wing member.
Robert discloses an engagement member (wing nut 26, fig.2), said engagement member (wing nut 26) being immovably secured to a rod (bolt 21, fig.2) proximate a second end thereof, said engagement member (wing nut 26) having a central portion (metal nut section 29, fig.2), said central portion (metal nut section 29) being surroundably mounted to said rod (bolt 21), said central portion (metal nut section 29) having a first lateral wing member (wing 34 on right, fig.2) integrally formed therewith, said first lateral wing member (wing 34 on right) extending outward from said central portion (metal nut section 29), said first lateral wing member (wing 34 on right) having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member (wing nut 26), said engagement member (wing nut 26) further including a second lateral wing member (wing 34 on left), said second lateral wing member (wing 34 on left) being integrally formed with said central portion, said second lateral wing member (wing 34 on left) extending outward from said central portion (metal nut section 29) diametrically opposed to said first lateral wing member (wing 34 on right).

    PNG
    media_image2.png
    332
    291
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Sands, by using an having a central portion, said central portion being surroundably mounted to said rod, said central portion having a first lateral wing member integrally formed therewith, said first lateral wing member extending outward from said central portion, said first lateral wing member having a surface area configured to engage a portion of a user's hand or finger during engagement with said engagement member, said engagement member further including a second lateral wing member, said second lateral wing member being integrally formed with said central portion, said second lateral wing member extending outward from said central portion diametrically opposed to said first lateral wing member, as taught by Roberts, in order to prevent the loosening of the threaded connection (Robert, Abstract).

Regarding claim 10, Roberts discloses
said second lateral wing member (wing 34 on left, fig.2) includes a surface area [wing 34 has a surface area, fig.2], wherein the surface area of the second lateral wing member (wing 34 on left) is configured to engage a portion of a human hand or finger.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an engagement member of Sands, by including a second lateral wing included a surface area, wherein the surface area of the second lateral wing member, as taught by Roberts, in order suitable for the user to grasp during rotational movement of the filter screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/22/2021